Citation Nr: 1753234	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  14-10 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1968 to November 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an November 2013 rating decision by the Sioux Falls, South Dakota, Department of Veterans Affairs (VA) Regional Office (RO).  In September 2014 a videoconference hearing was held before the undersigned; a transcript is in the record.  In September 2015 the Board reopened the claim and remanded it for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

As was noted in the Spetember 2015 Board decision/remand a keft ear hearing loss disability was not on induction.   In the remand the Board noted that a November 2013 VA examination with a medical opinion regarding whether the Veteran's right ear hearing loss was incurred in service and his left ear hearing loss was aggravated in service was inadequate for rating purposes because it was premised on inaccurate factual findings.  Specifically, while the examiner indicated that the earliest postservice evidence regarding hearing loss disability was in 2008, the record included reports of private audiograms (in January 1997 and Januiary 2002).  While the testing may not have been in accordance with 38 C.F.R. § 4.85 (and therefore not valid for rating purposes), nonetheless, it is probative factual evidence regarding whether or not there was hearing loss disability at the times (and to some extent the severity of the disability).  Accordingly, the matter was remanded for an addendum clarifying medical opinion that encompassed consideration of the private audiometry, as well as the signficiance of the Veteran's accounts regarding the intensity of the noise to which he was exposed in service versus the noise to which he was exposed following service.

In the January 2016 medical opinion provided in response to the Board's remand, the consulting provider (again) incorrectly noted that the earliest postservice evaluation for hearing loss was in September 2008 (i.e., did not acknowledge the 1997 and 2002 private audiometry-which while inadequate for rating purposes, nonetheless is probative evidence that must be considered).  The opinion also did not address the Veteran's accounts and allegations that the intensity of the noise to which he was exposed in service was much greater that the noise postservice (and therefore was a more likely etiological factor for his development of a right ear hearing loss and aggravation of a left ear hearing loss).  Accordingly, that opinion is also inadequate for rating purposes.

In addition, in September 2017 written argument, the Veteran's representative raised an alternate secondary service connection theory of entitlement to this benefit (i.e., that the bilateral hearing loss was caused/aggravated by the Veteran's service-connected diabetes mellitus).  That theory has not yet been considered (or addressed in medical opinion in the record).

Accordingly, the case is REMANDED for the following:

1. The AOJ should aarrange for the Veteran's record record to be forwarded to an audiologist for review and an addendum medical advisory opinion (that addresses the observations above).  The examiner must acknowledge review/consideration of the January 1997 and January 2002 private audiograms in the record, the Veteran's accounts regarding the intensity of the noise to which he was exposed in service, that the Veteran is presumed sound on entry in service with respect to right ear hearing, and the September 2017 written argument by the Veteran's representative raising a secondary service connection theory of entitlement.



Based on review of the record, the consulting provider should provide responses to the following:


(a) Is it at least as likely as not (a 50% or better probability) that the Veteran's current right ear hearing loss is related to his service (and acknowledged exposure to noise trauma therein)?  

(b) If the Veteran's current right ear hearing loss is determined to not likely be due to exposure to noise in service, please identify the etiology considered more likely and explain why that is so.

(c) Is it at least as likely as not (a 50% or greater probability) that the Veteran's pre-existing left ear hearing loss was aggravated during service (increased in severity beyond natural progression therein)?  If the response is no, please identify the evidence that supports such conclusion (noting that whispered voice testing is not considered a reliable test for levels of hearing acuity).

(d) Is it at least as likely as not (a 50% or better probability) that the Veteran's left ear hearing loss disability aggravated and/or his right ear hearing loss was caused or aggravated by his service-connected diabetes mellitus?

The consulting provider must include rationale with all opinions.  

2.  The AOJ should then review the record, and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

